Response to petition for rehearing.
In this case, the contract of indulgence is alleged to have been given in consideration of the payment of the interest, cost, and attorney’s fees. The entire testimony on this subject applies to all three of the considerations, and if the jury had found on this issue for the defendant, they must have found that the contract was as alleged, as there was no testimony authorizing them to single out any one consideration and say that it was this consideration causing the indulgence. If they allowed the interest at all, they must have believed that it was for the payment of the costs, interest, and attorney’s, fees; therefore, the instruction could not have prejudiced the appellant. The only trouble this Court had was on the principal question involved, and we think a proper construction has been given the statute. '
Petition overruled.